 384DECISIONSOF NATIONALLABOR RELATIONS BOARDUpon the basis of the foregoing findings of fact,and the entire record. in the case,I makethe following:CONCLUSIONS OF LAW1.BakerySalesDrivers Union, Local No. 344, isa labor organization within-the meaning of Section2(5) of the Act.2.All drivers,order fillers,and shipping and receiving room clerks of Laabs, Inc.,at it Milwaukee,Wisconsin,warehouse and stores, excluding office and clerical-employees,watchmen,guards, professional employees, supervisorsas defined in theAct, and all otheremployees,constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section9(b) of the Act.3.Bakery Sales Drivers Union, Local No. 344,has been at all times since June12, 1959,and now is the exclusive representative of all employees in the aforesaidappropriate unitfor the purposesof collective bargainingwithin themeaning ofSection 9(b) of the Act.4.By failing and refusingat all timessince June15, 1959,to bargain withBakery'SalesDrivers Union,Local No. 344, asthe exclusive bargaining repre-sentative of employees in the appropriate unit, the Respondent has engaged inand is engaging in unfair labor practices withinthe meaning of Section&(a) (5)of the Act.5.By discriminating in regard to the hire and tenure of employment of its employ-ees RonaldW. LaPorte, Jr., and Jack M.Sanfelippo to discourage membership ina labor organization,Respondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(3) ofthe Act.6.Derivativelyby the aforesaid unfair labor practices,and independently byinterrogating its employeesRonald F. LaPorte, Jr., Jack M.Sanfelippo,and BalazMeekesh concerning their affiliationswitha labor organization,by offering inducements to LaPorte and Sanfelippo in the form of increased wages and other benefitsif they would withdraw from the Union,and by assistingBalaz Meekeshin prepar-ing a letter of withdrawal from the Union,the Respondent has been and is nowinterferingwith,restraining,and coercing its employees in the exercise of therights guaranteed in Section-7 of theAct, and has thereby engaged in and is engagingin unfair labor practices within the meaning of Section&(a) (1) of the Act.7.Theaforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section2(6) and (7) of the Act.[Recommendations omitted from publication.]Continental Bus System,Inc.andDivision 1142, AmalgamatedAssociation of Street,Electric Railway&Motor Coach Em-ployees of America,AFL-CIO.Case No. 16-CA-1184. August 1,1960DECISION AND ORDEROn November 20, 1959, Trial Examiner John H. Eadie issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had not engaged in and was not engaging in any of theunfair labor practices alleged in the complaint and recommendingthat the complaint be dismissed in its entirety, as set forth in thecopy of theIntermediateReport attached hereto.Thereafter theGeneral Counsel filed exceptions to the Intermediate Report and asupporting brief, and the Respondent filed limited exceptions and abrief in support of the Intermediate Report.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Rodgers, Jenkins, andFanning].128 NLRB No. 47. CONTINENTAL BUS SYSTEM, INC.385The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed. The Board has considered the Intermedi-ate Report, the exceptions and briefs, and the entire record in thecase, and hereby adopts the Trial Examiner's findings, conclusions,and recommendations.[The Board dismissed the complaint.]INTERMEDIATE REPORTSTATEMENT OF THE CASEUpon charges duly filed by Division 1142, Amalgamated Association of Street,Electric Railway & Motor Coach Employees of America, AFL-CIO, herein calledtheUnion, the General Counsel of the National Labor Relations Board, by theRegional Director for the Sixteenth Region, issued a complaint dated February20, 1959, against Continental Bus System, Inc., herein called the Respondent,alleging that the Respondent had engaged in unfair labor practices within themeaning of Sections 8(a)(1) and (5) and 2(6) and (7) of the National LaborRelations Act, as amended, herein called the Act.On March 9, 1959, the Respondent filed an answer, in which it admitted thejurisdictional allegations of the complaint but denied the commission of any unfairlabor practice.Pursuant to notice, a hearing was held at Dallas, Texas, before the duly desig-nated Trial Examiner on various dates starting April 14 and ending June 9, 1959.Atthe opening of the hearing, the General Counsel moved to amend the complaint.The motion was granted.The General Counsel, the Respondent, and the Unionfiled briefs with the Trial Examiner after the conclusion of the hearing.Upon the entire record in the case, and from his observation of the witnesses,the Trial Examiner makes the following:FINDINGS OF FACTITHE BUSINESS OF THE RESPONDENTThe Respondent is a Tennessee corporation, having its principal office and placeof business in Dallas, Texas, where it is engaged in the operation of an intercitybuslineDuring the course and conduct of its business, during the period of 12 monthsprior to the date of the complaint herein, the Respondent has received a grossrevenue in excess of $500,000, of which more than $50,000 represents revenue re-ceived from interstate passenger fares.The complaint alleges, the answer admits, and the Trial Examiner finds that theRespondent is engaged in commerce within the meaning of the Act.II.THE LABOR ORGANIZATION INVOLVEDDivision 1142, Amalgamated Association of Street,ElectricRailway & MotorCoach Employees of America,AFL-CIO, isa labor organization which admits tomembership employees of the Respondent.IIITHE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundFor many years the Union has been the bargaining representative of the Respond-ent's drivers, terminal employees, and maintenance employees.The Union hasnever been certified by the Board as the bargaining agent of the drivers; but theRespondent has recognized it as such since about 1937.On March 27, 1946, theBoard certified the Union as the bargaining representative of the Respondent'sterminal employees at its FortWorth, Texas, establishment.However, sincethe certification the Respondent has recognized and bargained with the Union asthe agent of all of its terminal employees.The Board also certified the Union asthe collective-bargaining representative of all of Respondent's maintenance em-ployees by its decision dated August 9, 1949. 386DECISIONS OF NATIONAL LABOR RELATIONS BOARDBefore 1958 the Respondent and the Union had a historyof successful bargain-ing negotiations,entering intoseparate contracts for each of the three classesof employees mentioned above.The Union had never struck the Respondent'sproperties.The three contracts between the Respondent and the Union were due to expireatmidnight on May 15, 1958. The parties were unable to negotiate new contractsatmeetingsheld starting on April 28, 1958, and ending on May 15, 1958. Thenext meeting was not held until June 30, 1958.When agreement on contracts wasnot reached at this meeting, the Unioncalleda strikestartingat 12:01 a.m. onJuly 2, 1958.The employees were still on strike at the time of the hearing herein.It isundisputed that the strike was economic in its inception.However, theGeneral Counsel contends that on July 26, 1958,1 the strike was converted intoan unfair labor practice strike.B. The alleged refusal tobargain 2Thereis no issue inthe case as to the three units alleged to be appropriate in thecomplaint.The Respondent's answer admits this allegation. It also admits thatthe Union represented a majority of the employees in each of said units at all timesprior to October 17, 1958.3The first bargaining conference between the parties was held on April 28, 1958.At this meeting the Union presented written proposals, which among other changesin the existing contracts called for general wage increases and a "disability andretirement plan."At another meeting held on April 30, 1958, Thomas SamuelReece,vice president and general manager of Respondent, proposed that the exist-ing contracts be extended for a period of 1 year without change. In substance, hetold the Union's representatives that it was futile to discuss any of the Union'sproposals such as "vacation allowances, paid sick leave, or time and a half payfor holidays," which involved increased cost to the Respondent, in view of its poorfinancial condition. In this connection the Union was advised that during 1957 theRespondent "in operating revenues before taxes had approximately a little morethan $13,000.Of the $13,000, $9,000 represented the sale of buses, which meantthat less than $5,000 operating revenue was the year end results" 4 and that theRespondent had "approximately a $50,000 greater loss" for the first 3 months of1958 as compared with the same 3 months of 1957.Ted Morrow, a Federal conciliator, was present at the meetings held on May 14and 15, 1958.The positions of the parties were the same, and it does not appearthat any counterproposals were made.The fact that the contracts were due to ex-pire at midnight on May 15 was discussed.Reece proposed that the contractsbe extended for a period of 60 days. The Union rejected this proposal and wouldagree only to "a day to day extension."The next bargaining conference was held on June 30, 1958.The Union statedat this meeting that itwould consider putting into the base rates the amounts which were being paidunder the cost-of-livingclause [inthe old contracts], which at that time wastwelve cents an hour for hourly employees and six mills a mile for operators,let that become a part of an over-all twenty cents an hour and eight and a halfmill increase, which had been in our original proposals which, in effect, wouldmean that the only cost to the company at that time would have been eightcents an hour for the hourly employees, maintenance and terminal, and aquarter of a cent a mile for the operators above what they were paying atthat time.Then resetting the base for the cost-of-living as of the June 1958i The complaint was amended as above. The complaint originally alleged the date asAugust 27, 1958.2 The facts related herein in this connection are undisputed, except where noted.TheTrial Examiner has considered the entire record, bat has set forth only those facts whichbe believes to be relevant and material to the issues involved3 The above date apparently refers to the time that the Respondent began to resumeoperations and to replace the strikers* The General Counsel points out in his brief that the above net figure "appears to beinaccurate in the light of Respondent's own stipulation that the actual net figure wasaround $200,000"The Respondent stipulated to this figure "for Continental Bus Systemas a whole." The record shows that the division of Respondent known as "ContinentalRocky Mountain Lines" is also a part of the Respondent's operation, and that said divi-sion is not involved in-the proceeding hereinReece testified that the figure of $200,000represented "a consolidated return" which included Rocky Mountain Lines. CONTINENTAL BUS SYSTEM, INC.387index,putting into the contract,in writing,the disability and retirement planwhich was already in effect,this fifty dollars per month,5 and setting a thirdweek's vacation after some period of time which we were willing to come toan agreement on.The Respondent refused this offer.It offered the Union a counterproposal, in theform of a letter to the Union,which provided for increases of 1 mill per mile tooperators and of 10 cents per hour to maintenance and terminal employees,5 centsof which was not to become effective until May 17, 1959.The proposal also in-creased the allowances to operators for tire changes,meals, and rooms andincreased the "semi-monthly guarantee to $82.50."Reece requested that the Re-spondent's proposal be made known to the employees; and stated that "there wouldbe less and less to offer as time went along" if a strike occurred.The Unionrejected the Respondent's offer.As stated above, the strike commenced at 12:01a.m. on July 2, 1958.On July 26, 1958, Reece sent a letter to the Union.Copies of the letter weresent to all employees, together with copies of the Respondent's proposal of June 30.The letter reads as follows:At 4:30 P.M. June 30, 1958, which was our LASTmeetingBEFORE andSINCE the strike was called by you, a written proposal from the Company washanded to you individually.Our proposal was given after long and serious consideration of the Com-pany's position financially and otherwise.I advised you then and during negotiations that we could reach that pointof improvements to our employees'wages only if no strike was called. Ifurther advised that the damages from a strike would cause less and less tobe available for everyone.Mr. Connally telephoned me the evening of June 30, 1958, advising thatthe executive committee decided that the proposition made would not beoffered to the membership for their vote. I therefore understood then and Iunderstand now that the offer was rejected.The purpose of this letter is to advise you that since I have not withdrawnthe offer made I must, for the clarification of all, advise you the following:(a)The Company offer of June 30, 1958will remaintendered to you andthe membership through July 31, 1958 with one exception, i.e. the effectivedate of the contract and the effective date of the rates will begin the dateof contract execution and ratification.(b) Further negotiations or proposals after August 1, 1958 on the part ofthe Company will necessarily be controlled by conditions as they exist at thattime.Under date of August 14, 1958, the Union sent a letter to Conciliator Morrow,complaining about alleged inimical conduct of "Management personnel of Conti-nental Bus System, Inc. and men whom we believe to be agents of the Company,"and suggesting that another bargaining meeting be arranged.On August 18, 1958,Reece sent a letter to Morrow, in which he referred to the above letter of the5 The above disability and retirement"arrangement" was put into effect after the bar-gaining negotiations between the Respondent and the Union during 1956,pursuant to anoral understanding between Reece and John W. Connally, a member of the executiveboard of the International Union.Concerning his talk with Connally at the time, Reecetestified credibly and without contradiction,I told Mr. Connally...that I would see if we couldn't give them $50 a month . . .but on a voluntary basis,not having to do with a contract,not having to do withthe union or an agreement;that I wouldput in such an arrangement where em-ployees who for age couldn'twork, had to quit work or for employees who becametotally disabled, regardless of their age, that we would put them immediately on a$50 basis and that we would carry that situation on as long as the company wasable to do it, that once we established that arrangement in contrast to the emer-gency deals which we would carry on too, that we knew we would never cut off aperson who had been put on that unless the company went out of businessBut notknowing what the ultimate cost might be, I would take it on the basis of doing itas long as it could be doneThere was no-it was specifically understood there would be no contract or noagreement,that it wasn't an agreement,itwas just a discussion between he and Ias an aftermath of the discussions that already had been concludedWe hadconcluded our discussions on the basis that we had not instituted any retirementor disability program. 388DECISIONS OF.NATIONAL LABOR RELATIONS BOARDUnion and suggested a meeting "where all of Continental's employees are invited,where the Executive Committee, the Conciliation Service and the Company arerepresented," stating that the Respondent would arrange for a place for suchmeeting and provide transportation "for all employee members."Copies of Reece'sletterwere sent to all employees.As a result of the above, a meeting between the parties was held on August 27,1958, at Morrow's office.The Respondent's suggestion for a meeting with theemployees included was discussed.The Union would not agree to such a meeting.It again offered its oral proposal which had been submitted at the meeting held onJune 30.The Respondent rejected the offer and submitted a written proposal forthe Union's consideration.The letter accompanying the proposal reads as follows:After fifty seven (57) days of strike against the Company on the part ofLocal 1142, its members, officers and as directed by the International, theCompany finds it necessary to adjust its wage pattern because of the lossescreated by the strikeWe incurred losses from January through June of thisyear, which I explained to you during our negotiations, and now we must addto those losses the cost of the strike.During negotiations and in the presence of the Conciliator, I stated that if astrikewas called by you, the Company would have less and less to offeraccording to the length of the strike, because at that time we had incurredheavy losses during 1958.Adding the burden of a strike could only makethe position of the Company worse from the standpoint of money withwhich to ineet its obligations, including wages.I hand you herewith our proposal of this date, August 27.This offer shallremain good through September 14, 1958.The Respondent's proposal offered basic wage rates which were lower than thoseset forth in its proposal of June 30,6 and eliminated checkoff of union dues, arbitra-tion, and the cost-of-living clauses contained in the old contracts 7The Unionrejected the Respondent's proposal in a letter to Reece dated September 10, 1958.8The parties met again on September 16, 1958, in the office of Federal ConciliatorWalterWhiteThe Union made an oral proposal which reduced its proposal ofJune 30 by a half mill per mile for operators and by 1 cent per hour for terminaland maintenance employees.9The Respondent rejected the offer.Reece thenproposed that the employees be permitted to vote "by U S mail ballot with theballots to be returned to the Federal Mediator's office" on a proposal which hewould submit.The Union's representatives stated that the proposal should besubmitted to them firstHunter then told Reece that "some months prior.themembership voted that no future offers . . would be taken by U.S. mail, andthat any offer that was made by management would be brought before meetings ofthe membership, and that they would vote on them by ballot in these meetings."Under date of September 26, 1958, Reece sent a letter to all employees in whichhe referred to the meeting of September 16 and to his suggestion to permit the em-ployees to vote by mail on the Respondent's proposal.Copies were sent to theUnion and to Conciliator White.The letter concludes in part as follows:However, I further advised Mr. Hunter that since he would not use the secretballot system and would not put to vote my proposal without it meeting hisapproval first, I would therefore tender to Local 1142a finalproposition and,not knowing what he would do regarding any type of vote to be taken, thatI intended to furnish each member a copy of the proposal in order that theywould have all of the details involved, whether they had an opportunity to voteor not.I further advised Mr. Hunter that, in any event, the Company intends toresume service at an early date.8 The proposal provided foi the "base rates of last contract" with increases of 5 centsper hour in September 1959 and September 1960 for maintenance and terminal ein-ployeesAs for operators, it provided for 0 070 cents per mile in September 1958, 0 0715in September 1939, and 0 0725 in September 1960The 0 0725 rate was the rate offeredfor the operators in the proposal of June 30, and the 0 070 rate was 11/ mills below therate paid at the start of the strike7The three above benefits had been in all contracts for a number of years8 The Respondent answered the above letter by letter dated September 10, 1958, withcopies thereof sent to the employees.CharlesW. Hunter, secretary-treasurer and business agent of the Union, testifiedcredibly to the above. CONTINENTAL BUS SYSTEM, INC.389Reece sent a letter to the Union dated October 10, 1958Copies were sent toConciliatorsWhite and Morrow and to all employees. The letter refers to Reece'sletterof September 26, 1958, and states that the Respondent was preparing a"FINAL offer."The letter concludes as follows:This offer will be delivered to you Monday morning, October 13, 1958 andwill expire at 5:00 p.m., Thursday, October 16, 1958. In the event you see fitto afford the membership a secret ballot by U.S. mail, this time limit will beextended, upon request.Knowing that you have Committeemen throughout the System, it is felt thatif you have any inclination to vote this offer by the membership, regardless ofthemanner used, it can be accomplished through instructions to your Com-mitteemen by telephone to proceed immediately In each place, the memberswill have copies of the offer in time to represent themselves as to the meritsof accepting this offer and return to work or by their rejection.On October 13, 1958, Reece called Olvin E. Elsik, president of the Union, andarranged to meet him in front of the Respondent's terminal.Elsik and Hunter metReece at about 9 a in ; and Reece gave them the Respondent's proposal.iO Elsikand Hunter told Reece that they would arrange for meetings of the Union's membersso that they could consider the Respondent's proposal, and that they "would tryto set up these meetings in such a manner as to wind them up" in time to meet thedeadline specified in Reece's letter of October 10.The Respondent's proposal restored arbitration and the cost-of-living clauses inall three contracts.However, the cost-of-living proposed provision was to beginwith "the October, 1958 Index," which automatically wiped out the amounts paidunder the clauses in the expired contracts.Taking into consideration the lost cost-of-living benefits, the Respondent's proposal meant a decrease in wage rates fromthe rates paid as of the start of the strike; but it represented an increase over therates contained in the Respondent's proposal of August 27.The Union held meetings for its entire membership.The employee membersrejected the Respondent's proposal.However, the Union was unable to count theballots before the Respondent's deadline expired, because it was enjoined from doingso by court order." It notified the Respondent at a later date as to the results ofthe voteIt did not request an extension of the Respondent's deadlineOn October 17, 1958, Reece sent a letter to all employees.He stated that theRespondent was "resuming operations with such employees as may choose to1°The Respondent sent copies of the proposal to all employeesThe covering letter,dated October 13, 1958, reads as followsAs indicated to you in my letter of September 26, I have this date delivered to theofficers of Local 1142 the FINAL Company offerWe feel that regardless of the handling given by the Union, by you, or both, itwill be a turning point for all employees of Continental Bus System and that youshould therefore remember the followingOn May 17, all contracts expiredYou worked from May 16 through July 1without a contract, and, as you can best testify, nothing was changed ordisturbedOn July 2, you left your work and your payOn July 2, both your work and your pay were available and waiting for youWe regret exceedingly the hardships and misfortunes that you and your familieshave experienced during the strikeWe regret the loss of business to our competition and the years of hard work byall of us that it representedWe regret the long period ahead to be consumed in climbing the hard way to getback to our position of July 1, 1958We do not accept any blame or responsibility for what has happened, theCompany did not leave you iOur experience of the past four months has shown us that, while all of you madethe strike possible, only a few are responsible for its continuanceWe feel that every man has responsibilities and we know of none greater thanman's responsibility to his family, to -himself and his obligationsI enclose your personal copy of our FINAL offer to the Union for you to use asyou see fitThe evidence shows that a number of the letters were mauled to employees on October 12UThe evidence shows that the Respondent was not involved in the above matterReece was subpenaed as a witness577684-61-vol 128-26 390DECISIONS OF NATIONAL LABOR RELATIONS BOARDreturn to work"; that "The wage scale, classifications and allowance set out in myletter of October 13, 1958 to the Union will prevail. Seniority will be preserved";and that the employees could "consider this letter as our request and instruction" toreport for work on October 20, 1958. In a news release, issued by the Respondenton October 17, 1958, and distributed to "City Officials of all on-line cities all mediaand wire services," it is stated, "We intend to remain in business, and those of ouremployees who do not return to work will necessarily be replaced.Those whoreturn will be fully protected as to seniority." i2Meetings between the parties were held on October 30 and November 11, 1958,in the office of the Federal Mediation and Conciliation Service.The Respondentarranged for 'a reporter to make transcripts of these meetings.At the meeting onOctober 30 the Respondent charged that the Union had not withdrawn from anyof its demands made in its original written proposal which was submitted on April28, 1958.The Union disputed this, stating that it had made oral proposals.isWhen asked, Reece stated that since the Respondent had resumed operations,employees were being paid the rates specified in the Respondent's last proposal.The Union proposed orally that it would "recommend to the membership a settle-ment if all of the conditions existing in the contract at the time that the strikestarted would be restored"; that the "basic wage would continue through May 15,1959"; that the employees receive wage increases on May 16, 1959; and that thevacation and retirement provisions in its original proposals be included.Reecerejected .the offer, pointing out the financial inability of the Respondent to meet "thecost involved" and the fact that new employees had been hired.He stated thatthe Respondent's final offer of October 13, 1958, was still open to the Union "withthe conditions to be reckoned with . . . and that is as to the employees who havereturned and the employees who have been hired, and that is a question that hasgot to be handled through counsel, because it has many ramifications; but thosepeople have got to be taken care of."The positions of the parties did not change at the meeting held on November 11,1958.The Union demanded that "a prerequisite of settling this strike would be ona number 1 basis that all employees be restored to their former position" accordingto their seniority.Reece replied that the employees who had been hired sinceresumption of operations must be retained on the job.The parties held an "off the record" meeting on November 18, 1958.Anothermeeting was held on November 25. The Union made two proposals at this meet-ing, one oral and the other in writing. In each proposal the Union reduced itswage demands slightly.The written proposal also provided, "All other provisionsof all three contracts to remain the same with the exception of the . . . time pro-gression elements as set forth in the Company's letters of October 13, 1958, whichshall be applicable."Reece rejected both proposals and stated that he would pre-pare another proposal of the Respondent to be submitted at a later meeting.The final meeting between the parties was held on December 3, 1958.The Re-spondent submitted a written proposal which contained the same rates of pay asthose specified in the Respondent's proposal of October 13, 1958. It offered toestablish an "incentive pay plan" whereby employees "will receive additional payabove their base rates if the Company receives improvements to revenues above itsoperating expenses." It eliminated "cashing of checks" and "check-off union dues"in all three contracts, and "Article X, Section 8, in the Terminal contract." 14Theproposal also provided for the recall of strikers and their seniority, with differentprovisions for each of the three classes of employees. In each instance, however,the striking employees who were to be recalled "on the date of contract execution"would retain their seniority; but those strikers not recalled at that time would haveseniority after the replacements hired since July 2, 1958.By letter dated December20, 1958, the Union rejected the Respondent's proposal.In addition to the above facts concerning the negotiations, the General Counselpresented evidence which he contends establishes "two separate instances of indi-vidual bargaining" in violation of Section 8(a)(5) of the Act.One such instancesa The above release and another issued at about the same time give the Respondent'sversion of the negotiations and events leading to its decision to resume operations.13As related above, at the meeting held on Tune 30, 1958, the Union stated that itwould "consider" changing its original wage demands.The Union made the same offeron August 27, 1958.14The above section concerns "seniority districts "The section also was eliminated inthe Respondent's proposal of October 13, 1958Itwas discussed between the parties atsubsequent meetings, at which Reece explained that the reason for the change was theanticipated building of a new terminal. CONTINENTAL BUS SYSTEM, INC.391involved two supervisory employees of the Respondent, namely L. R. Peek andBennieRhodes, division superintendent and foreman of Respondent, respectively.Striker Otis Cannon had a conversation with Peek and Rhodes on about November15, 1958, in a restaurant near the Respondent's terminal in Wichita Falls.Concern-ing the conversation Cannon was questioned and testified as follows:Q. All right, now, tell us of the circumstances, did yougo inand seat your-self, or what took place, just relate the circumstances as best you can.A.Well, I sat down at the counter on a stool and had my coffee, and as Igot up to leave I saw them sitting over in a booth.Q.What happened then?A. They spoke to me, and we had a friendly conversation, and they asked meto sit down, and Mr. Peek asked me when I was coming back to work.Q. You sat down at their invitation?A. Yes, sir.Q. Tell us what the conversation was.A. And Mr. Peek asked me when I was coming back to work and I told himunder the condition things were in now I couldn't come back to work.Q. Did you explain in this conversation what you meant by that?*******A. I told him I didn't feel like l could come back to work and go up and downthe road and face the friends I have known for 20 years and have them callme names.*******Mr. Peek told me I could come back to work if I would come down in a groupto Dallas and settle with Mr. Reece, and go back to work, but that Mr. Reecewas not going to settle with the union, and I told Mr. Peek I couldn't understandwhat was holding the settlement up, if it was a dispute between the companyand the union I thought it a shame that all of us hundreds of people were beingheld out of work, that I thought somebody could shake hands and get thingssettled and get back to work and start building a bus line.Q. Pardon me, are you through?A. At that point Mr. Rhodes spoke up and said, "Mr. Cannon is right," andMr. Peek said the only way we could settle would be to go in a group to Mr.Reece and Mr. Reece was not going to settle with the union.Peek denied the remarks attributed to him by Cannon.Peek testified to thefollowing:Well, when he walked up he started talking about burning upa roastout at hishouse a day or two before and he had been batching, so he said, and he wastalking about having to repaint his kitchen, and then he got around to the pointof saying, "Mr. Peek, when are you going to let us go back to work," and Itold him, "Now, you have Mr. Reece's letter," and he said, "I was late re-ceiving my letter due to the fact my wife was gone and had the car and I didn'tget to come to town for two or three days and as a result I didn't receive myletter at the proper time," and I said, "Well, what the letter said still applies."*******Mr. Cannon was talking about he wanted to go to work and I told him, I said,"Well, Cannon, all you have got to do is report and you can go to work," andhe said, "Well, I don't want to report by myself."He said, "I don't want tobe the only one to go down there," and I told him at that time, "You can go byyourself or go in a group and report for work."Mr. Cannon was talking about the new men the company had employed and hesaid, "If the company would get rid of the new men and make the old men theoriginal offer that was offered back the first of July when the strike occurred,"that he felt like all of the men would accept it and they would go to work, andI told him Mr. Reece was not going to make an offer on that basis.*******On the basis of the original offer of July the 1st and firing the new employeesthat were put to work.Rhodes testified substantially the same as Peek in this connection.He testifiedthat when Cannon said he did not want to go to work "by himself," Peek replied,"Well, if you want to come to Dallas and go to work you can, or you can come ina bunch and go if you want to." During cross-examination Rhodes testified that 392DECISIONS OF NATIONAL LABOR RELATIONS BOARDPeek told Cannon that he could see "Mr. Welch or Mr. Brown" if he wanted to goto Dallas and apply for work.Peek impressed me as a reliable and credible witness, and I credit his version ofthe above conversation.There are no important conflicts between his testimonyand that of Rhodes. In my opinion, Cannon's testimony to the effect that Reecewould not "settle" with the Union was merely his conclusion of Peek's remarks.The second instance claimed by the General Counsel to be individual bargaininginvolves Bartram Wayne, a striker and former business agent of the Union, andSidney Rudd.A dispute exists as to whether or not Rudd is a supervisory employeewithin the meaning of the Act.Rudd worked for the Respondent as a bus operator for about 14 years and untilabout September 1946.From that time until October of 1958 he operated his ownbus company in Fort Worth.During the early part of October 1958, he appliedto the Respondent for a job as a bus operator.On October 18 Rhodes notifiedhim that a job was open for him as a "supervisor" on the Respondent's "trainingprogram."Rudd started work on October 20, 1958.Concerning his work, Ruddtestified that he taught "drivers how to drive the bus, handle tickets and baggage";he worked as a "driver instructor or supervisor, whatever you want to call it";at times he drove buses and "helped with the baggage and express"; he "painted acouple of restrooms, laid a little linoleum, fixed some swinging doors"; and he had"no connection with hiring" of employees.Rudd and Wayne were friends for about 22 years, and their wives were "veryclose friends."At times they visited one another in their homes. It is undisputedthat during the strike and until October 18 Rudd had a number of conversationswithWayne during which he urged Wayne to return to work for the Respondent.It is also undisputed that they had conversations on October 18 and 22Wayne testified that on October 18 Rudd came to his home; Rudd said "as ofthisday I am an employee of Continental Bus Company, supervisory capacitytemporarily. . . .How about you coming back over and going to work"; when hesaid he was "not interested," Rudd replied "0 K., if you are that hard-headed I willletyou alone", and Rudd said that "management had the upper hand" and theUnion would lose "in the long run." Concerning the conversation on October 22,Wayne testified that he and his wife were invited to Rudd's home; that Rudd said,You just as well make up your mind now you have lost the strike and youhaven't got a chance to win it. . . I don't think you could go back overthere right now and get your own seniority yourself. . . I will tell you whatyou can do, you have been business agent of this local and some of theboys respect your opinion and have got a little confidence in you . . youcan go out here and call up 14 or 15 of them and go back over there withthem . . . you would probably get your seniority back and possibly a super-visor's job later on;that he told Rudd that he was "not interested"; and that Rudd told him that hehad hired a mechanic by the name of Rhoden that dayWayne further testifiedthat the following took place at the end of the conversation.Iwas getting ready to leave and Sidney asked me and says, "Well, are yougoing back over there with me in the morning," and I said, "No, Sidney, Iam not going "He said, "I will give you a hundred dollars to go over there with me in themorning," and I said, "No, I am not going," and he said, "I will give you twohundred," said, "Three hundred-" he spoke to my wife, and told her togo back to the highboy and get his purse, and he said, "I will give you threehundred dollars."I said, "No"He said, "How much will it take to get you over there,"and I said, "You and Continental both haven't got enough money to getme to go back."He said, "I am going to get on the telephone and hire me a 40-year oldbus driver."Rudd admitted that on October 18 he had urged Wayne to return to work, ashe had done on previous occasions.He testified that he did not go to see Waynepursuant to instructions or suggestions from anyone connected with the Respondent,but because "I always considered Bert Wayne a friend of mine . .and I thoughthe had made a mistake and I thought I was helping him "He denied the statementsattributed to him by Wayne in connection with the offer of moneyHe admittedthat he offered money to Wayne, but in explanation testified as follows: CONTINENTAL BUS SYSTEM, INC.393BertWayne on several occasions, at least five or six different occasions, hadtoldme and discussed with me in asking him or trying to get him to comeback to work for the company, long before I went to work for the companymyself, that he was going down to Bert & Steve's and get a job driving acab, and he was telling me some of the money the boys was making, and Ihappened to know they didn't make that kind of money because I had usedemployees from there recently in my own company that had worked downthere and they used to tell me what kind of salary they made, and I just hatedto see Bert Wayne go down there and drive a taxicab for a living, not thatthat is dishonorable or anything, but for some reason I hated to see him doit,and I told him "Bert, I hate to see you go down there and drive a cab," andI said, "If you need a hundred or two or three all you have to do is ask forit and I will let you have it."That isn't the first time I had offered him money.During cross-examination Rudd was questioned and testified as follows:Q. In any of these conversations you had with Mr. Wayne did you evermention the fact that you would like for him to talk to anybody else abouthaving that particular driver return and work for the company?A. Not any particular driver. I told him on several occasions prior to thetime I went to work for the company I thought he ought to get a bunch ofthem and go to work.Q. Let's be specific as to October of '58.Did you in either of these conver-sations in October of '58 repeat that to Mr. Wayne that you thought he oughtto get a bunch of these employees and get them to come back to work?A. I don't remember specifically on those last two conversations. I wouldn'tdeny saying it.I just don't remember it on that particular occasion, but I willadmit I asked him several times, "Why don't you get a bunch of those boys andcome back to work where you belong."Q. It could have been repeated in October '58?A. Yes.From their demeanor as witnesses, both Wayne and Rudd impressed me favor-ably.Rudd was not evasive, and the explanations that he offered appear plaus-ible, especially in view of the admitted longstanding friendship between him andWayne.Accordingly, from the above testimony, standing alone, I am unable todetermine who is telling the truth in this connection.The Respondent was not responsible for Rudd's remarks on October 18, sincehe was not in its employ as of that date. Further, in my opinion the GeneralCounsel failed to prove that Rudd was a supervisory employee within the meaningof the Act, unless Wayne's testimony is credited.This I am unable to do for theabove reason.Rudd did not deny specifically that he told Wayne that he hadhired a mechanic; but he did testify to the effect that he did not have anything to dowith "hiring," on which point he was cross-examined.During cross-examination Rudd admitted that "last week" 15 he had a conversa-tion with striker Ray Haggard, but denied that during that conversation he hadasked Haggard to return to work or had told him that he would lose his seniorityunless he returned to work.He testified that at about the time he was reemployedby the Respondent, or shortly before, he had talked to Haggard about his seniority.For impeachment purposes only the General Counsel called Haggard as a witness.Haggard testified that he had two conversations with Rudd, one about "two or threeweeks" after Rudd had returned to work, and the other on May 29.As to thefirst conversation, Haggard testified as follows:Well, he called me and said he was looking over the seniority roster andfound my name on there.He wanted to know why I wouldn't come back towork.He said, "You know you are going to lose your seniority; you know youare fighting a losing battle.You can't win."And he went on to say, after Irefused to come back, he said, "How much would it take to get you to comeback?"I said, "Mr. Rudd, how much money does Continental have?"He said, "I don't know."I said, "Well, they don't have enough."One word brought on another one, but we talked about forty minutes aboutgoing back to work. I don't recall the exact words. I didn't think it wasimportant at the time or I would have gone and carried it on further thanI did, but it got kinda next to me and I blew my top too quickly, I think."Rudd gave the above testimony on June 4, 1959 394DECISIONSOF NATIONALLABOR RELATIONS BOARDHaggard testified that during the conversation on May 29 Rudd asked him whyhe did not return to work and told him that he would lose his seniority unless hedid.Called in surrebuttal, Rudd testified that he and Haggard had been "pretty closefriends for some twenty or twenty-five years."He denied the remarks attributedto him by Haggard.I do not credit the above testimony of Haggard.Rudd was present at the hearingduring Wayne's testimony and knew that he probably would be called as a witness.He appeared to me to be an intelligent person; and I do not believe that he wouldhave engaged in a conversation on May 29, such as that related by Haggard.Fur-ther, insofar as the Respondent was concerned, Haggard could not have retained hisseniority by returning to work at that time, since the conversation took place longafter the Respondent had resumed operations. In fact, the record reveals that thispoint of seniority was one of the main issues blocking settlement between the Unionand the Respondent.I find that the General Counsel has failed to prove that the Respondent refusedto bargain in violation of Section 8(a) (5) of the Act. In brief, the General Counselcontends that the record shows that the Respondent did not want to reach an agree-ment with the Union, and that the Respondent did not bargain in good faith.Contrary to the General Counsel's contention, I believe that the record disclosesthat at all times the Respondent made reasonable efforts to reach an agreement withthe Union.At the start of the negotiations the Respondent proposed a renewal ofthe old contracts.Reece explained that the Respondent was financially unable tomeet the Union's demands and that there would be "less and less" to offer in casethe Respondent's financial condition was further damaged by reason of a strike.However, faced with a strike on June 30, 1958, the Respondent did offer slightincreases in the wage scales.This fact indicates that the Respondent was anxiousto reach agreement, at least as of that time.At the start of the strike there was an impasse on wages.Although each sidehad withdrawn slightly from its original position, the parties were still far apart.On August 27, in accordance with its warning, the Respondent submitted a proposalwhich offered less insofar as wage rates were concerned than the proposal of June 30offered, and which eliminated arbitration, checkoff, and cost of living.On October13 the Respondent submitted a proposal which restored arbitration and cost of livingand which increased the wage rates as set forth in its proposal of August 27.Thisagain does not sound like a company which does not want to reach an agreement.ieThe failure to agree to put in writing the pension and disability arrangement orplan which was in effect ordinarily would constitute a refusal to bargain.However,the record shows that this plan was not part of a contract, oral or otherwise, betweenthe Union and the Respondent.When it was inaugurated, Reece explained that hecould not make it part of the contract because the Respondent did not know thecost involved or if it could afford to continue with it.Certainly, at the times in-volved herein, the Respondent was less able to obtain an answer to these questions,in view of the short time that the plan had been in effect and of the Respondent'sfinancial condition.In any event, for the latter reason and since the plan unques-tionably involved a major money item, I do not believe that the Respondent's refusalto reduce the plan to writing showed any bad faith or refusal to bargain on itspart.Contrary to the assertion in General Counsel's brief, the record does notshow that the Respondent refused to discuss this subject.Withdrawal of benefits, such as checkoff and arbitration, indicates bargaining inbad faith.However, this is not conclusive.The withdrawal of the cost-of-livingclause on August 27 is understandable in view of the unquestioned damage to Re-spondent's financial condition because of the strike; and is no different than theRespondent's reduction of the proposed wage rates. Insofar as arbitration andcheckoff are concerned, I believe the General Counsel would be correct in hiscontention, provided that the parties were not so far apart at the start on wages andat the end on the question of the seniority of the strikers.Under the circumstances,I believe that the proposed withdrawal of these benefits might be classed as bargainingstrategy.The Respondent's restoration of arbitration at a later date indicates thatsuch was the case.The General Counsel contends that the Respondent engaged in "individual bar-gaining" and "bargaining by edict."The record discloses that the Respondent at16 As related above, the rates set forth in the proposal of October 13 meant a decreasefrom the wages paid as of the start of the strike, because of the new cost-of-living clause. CONTINENTAL BUS SYSTEM, INC.395times requested the Union to poll by ballot its members.17However,the Respondentdid not condition its proposals on the Union's acceptance of the request.TheRespondent sent letters and copies of its proposals to the employees and issued newsreleases.I do not believe that such correspondence or news releases suggest individ-ual bargaining or bargaining by edict.They merely make a report on ,the history ofthe negotiations.The Respondent's proposal of October 13 was not conditioned on the Union'sacceptance of a poll of its members.The Respondent set a time limit on acceptanceof the proposal.This also is understandable in view of the fact that the Respondentintended and did resume operations shortly after the expiration date.However,the Respondent's letter of October 10,1958, stated that the limit would be extended,"upon request,"provided that the Union afforded its membership"a secret ballotby U S. mail."As related above, the Union did not request an extension of thetime limit.Under all of the circumstances I do not believe that the above consti-tutes bargaining by edict.C. Alleged surveillanceDuring July 1958, the Respondent retained the services of C & I Protection, Inc.,herein called C & 1, to furnish"janitor service.. .patrol service,guard service .. .various types of escort service and generally any and all types of protective servicesthat might be required under the conditions. .at the time."Andrew L. Smith testified without contradiction that "through stock" he is con-nected with Smith Detective Agency, C & I, Truth Verification,Inc., herein calledTruth, and other protective organizations and corporations;that he appoints thepresidents of these companies;that Shelly H. Baker is president of C & 1; that LeeR. Keener is president of Truth; that he determines the policies of "most all" ofthe companies;that one such policy was not to investigate matters generally asbetween union and management;that when threats of violence were received againstpersonnel of any of his companies or against personnel or property of any protectedcompany, Truth was called upon to investigate to the fullest extent possible; thatwhen he received a subpena to appear as a witness in the instant proceeding, he hadconversations with Baker and Keener; and that from them he learned that becauseof a threat received by Baker, Truth had conducted an investigation which had in-cluded the"bugging" of rooms occupied by John Connally,general executive boardmember of the Union,at the Travis Hotel in Dallas.18The "bugging"device referred to in the record is a small broadcasting device. Itstransmission can be picked up by any standard shortwave receiver.At the hearingitwas stipulated that between August 16 and October 22, 1958, Truth had placedbugging devices"in one or more rooms at the Hotel Travis."Karl Rebstock,a detective of the Dallas Police Department,testified without con-tradiction that on or about August 21, 1958, he was employed by Keener to performsome work;that he was told to report for work in a certain room in the TravisHotel; that when he reported he was met by an employee of Truth who told himthat he was"to follow" an official of the Union who occupied an adjoining room;that one man in the room"took a pair of earphones out of a gray flat box" andstated that he was going"to attempt to listen through the wall"; that the followingmorning he reported to the same room in the hotel where he met Keener; that heThe record shows that the Respondent stated its belief during the negotiations thatthe Union was using it as a lever in its negotiations with other bus companies and didnot wish to reach agreement In its answer the Respondent alleges as followsOn the contrary,the Union prior to July 1, 1958, and at all times subsequent toAugust 27,1958 until on or about the 30th day of October,1958 failed and refusedto bargain in good faith with the Respondent In this connection Respondent showsthat the Union did not desire to secure contracts with the company covering theaffected employees(and therefore did not attempt to secure such contracts or tobargain in good faith in connection with the securing of such contracts)until suchtime as satisfactory contracts could be secured by certain labor organizations withanother bus company known as American Buslines, Inc and still another bus opera-tion known as the western Division of Transcontinental Bus System.' As to the scope of the investigation and the reason for it, Smith testified,I think Mr.Reece's office was bugged at some time or otherwe had conversationsbugged all over town.We were following witnesses every placewe were trying todo one thing,is to find out who in thetold one of my executives that theywere going to run over his child and his wife with an automobile,when that is oneof the best ways the Maffia has to put fear into anyone who is going to protect anindustrial plant.Now,that is a real threat to me and it was probably a realthreat to Mr. Baker. 396DECISIONSOF NATIONALLABOR RELATIONS BOARDsaw a "tape recorder" in the room at the time; that Keener instructed him to followthe union official in the next room; that he followed the man until about 11 a.m.;that Keener then instructed him to call "the airlines at Love Field . . . to see ifthisman had a reservation to a certain city in Texas"; that later he met Keener atTruth's office; and that Keener had the tape recorder at the office.isConnally testified, in substance, that he participated in negotiations between theUnion and the Respondent; that during that period of time he stayed at the TravisHotel in Dallas; that on October 20, 1958, he found a bugging device in the bed-springs in his room; that thereafter he found in each of the three or four rooms hehad previously occupied a slit on the underside of the ticking of the bedsprings,similar to the one in the bedsprings in the room where he discovered the device; andthat during his stay at the Travis he had numerous conversations with members andofficials of the Union.Reece testified that on about three occasions, all within a short space of timeand starting in September, Keener came to his office in order to get him to identifyvoices on some recordings; that in each instance he identified only the voices ofConnally, Elsik, and Hunter (all officials of the Union; and that Keener men-tioned Baker when making his first request for identification of voices. In thisconnection Reece was questioned and testified as follows:Q. Did you listen to the records-to the recordings?A. No, sir, I listened to parts of the recordings that he turned over for me.Q.Well, can you recall what was said on these recordings?A. No, sir.Q.Were you paying any attention as to what was being said?A Not particularly because he had the areas that he wanted me to listen tomarked and he played that section and many times it had to be repeatedbecause it was so goofed up and almost impossible to hear, or inaudible, Ishould say, that it was very difficult to discern or determine anything.Q.Did Mr. Keener tell you how these recordings were obtained?A. No, sir.Q.Did you make any inquiry as to how they were obtained?A. No, sir.As a matter of fact, I resented at that time and have since thenecessity for his asking me to listen. It was in connection with his businessand for that reason and that only did I lend my services to try to identify specificvoices for him.Q. Did Mr. Keener at this time ask you why he wanted you to identify-A. Sir?Q. Did Mr. Keener ask you why-A. No, sir, he didn't ask me, he may have told me.Q. Did he tell you?A. I told him I didn't want to know what his purpose was beyond the factthat he said for their own needs they needed identification of certain voices.Q. He didn't state that because of these so-called threats to Mr. Baker?A. No, sir.The record discloses that C & I billed the Respondent monthly for "guard service"for the months from July through October 1958, inclusive. In addition, C & I sub-mitted separate bills for "services rendered" on October 1 and November 1, 1958, inthe amounts of $3,732.05 and $2,255.Reece testified that these two bills also werefor "guard service and the attendant things that was involved... .They were forguard service and the patrol service, and so on. .Concerning the need for and the amount of guard and patrol service, Reecetestified:I don't know how many they had, but you must remember that the needof these guards were two or three fold; number one, for continuous guardservice and the protection of property and the general activity, and then the needfor reinforcements or additional dependent upon the amount of activity thatwas developed because of the strike.*******Well, here, we had concentrations of cars and men, three, four, five, sixcars, carloads of striking employees that would congregate for reasons bestknown to them, but in the area of the shop or the gates or around the entrance19The record reveals that on Aueiist 20, 1958, Connally and Keener were registered inadjoining rooms at the Hotel Travis. CONTINENTALBUS SYSTEM,INC.397to the place, and it was the arrangement for the guard service to keep theseconditions under surveillance and call for as many people as they might needin order to have record and knowledge of what was happening and to takecare of the situation, whatever it might turn into.I think the patrol service ran parallel to the need for increasing or diminish-ing the amount of guards or the amount of additional protection that wasrequired.As a matter of fact, the patrol service was stepped up considerablyafterwe went into business with respect to following buses in and out up tothe corner, and so forth, to be in the area or the vicinity all the time.In order for the protection-originally when the strike started, in order toprotect the property and after all there was several million dollars worth ofproperty involved, and in order to protect the people that were still on theproperty, which we have a general office with many people there serving othercompanies, the arrangement was set up for an orderly protective service, gen-erally speaking for any and all eventualities.Now, that was in an orderly fashion, we can say, until such time as for somereason that I couldn't explain there would be concentrations of employees ata given time around these gates, and so forth, generally speaking in the night.After that, when we had finally determined as late as early October that wewere going to have to go back into business with or without the union, thenthe activity stepped up again because in that time we began the hiring of re-placements, and following that period then was the institution of service whenitstepped up very briskly, and in connection with that it was certainly thecompany's intention to go as far as they could go and leave no stones unturnedwith respect to keeping as much order as possible and in the event of violenceand trouble or wrecks or anything else that occurred as a result of the picketthat we would be as close to it as we could from the standpoint of trying tohave the proper knowledge of the people that were involved in order to carrythrough the proper prosecution for such acts of violence, and, naturally, thatwas around-the-clock proposition, and naturally these people were the onesthat were equipped to handle it and the matter was left in their hands at theirdiscretion to use many or as few as the circumstances required.It is for that reason I can't tell you on a given night how many patrols werecalled, how many guards were called, what type of activity took place at aparticular time.I can only say to you that there was a great deal of thatextended over a long period of time but more particularly during the periodof training and after service was begun.The General Counsel urges in his brief that an inference should be drawn fromthe above evidence to the effect that Truth was acting as the Respondent's agentfor the purpose of engaging in surveillance of the Union's activities. In support ofhis contention the General Counsel relies mainly on two facts, that the two billsfor "services rendered" were not itemized and that Reece listened to the recordingswhen they were brought to his office by Keener.The fact that Truth engaged in surveillance of Connally, by bugging his rooms atthe Travis Hotel at various times and by having him shadowed, is undisputed.How-ever, the record affirmatively shows, as pointed out in the Respondent's brief, thatbecause of a threat received by Baker, president of C & I, Truth caused an investiga-tion to be made, including surveillance of Connally's activities; that the only pay-ments made by the Respondent were to C & I; that the first Reece knew of thebugging was when Keener requested his assistance in the identification of voices onparts of certain recordings; and that the Respondent neither authorized nor hadanything to do with the bugging.This affirmative evidence is presented by exhibitsand through the uncontradicted testimony of Reece and Smith.The question re-mains for the Trial Examiner as to whether or not such affirmative evidence shouldbe disregarded and Reece and Smith discredited.From their demeanor as witnesses, Reece and Smith both impressed me favorably.Smith's testimony stands uncontradicted, as does Reece's in this connection.WhileSmith was verbose, he was forthright and not evasive or contradictory in his testi-mony.There are no conflicts between his testimony and that of Reece.Under thecircumstances, while the evidence as a whole raises suspicions, I do not believe thatthe inference urged by the General Counsel is justified.For the above reasons Icredit the above testimony of Reece and Smith and find that the Respondent did notengage in the alleged surveillance.[Recommendations omitted from publication.]